Case 2:19-cv-01862-GW-PJW Document 64 Filed 10/21/19 Page 1 of 17 Page ID #:979



   1   DANIEL M. PETROCELLI (S.B. #97802)
        dpetrocelli@omm.com
   2   DREW E. BREUDER (S.B. #198466)
        dbreuder@omm.com
   3   O’MELVENY & MYERS LLP
       1999 Avenue of the Stars, 8th Floor
   4   Los Angeles, CA 90067-6035
       Telephone: (310) 553-6700
   5   Facsimile: (310) 246-6779
   6   THEODORE J. BOUTROUS JR. (S.B. #132099)
        tboutrous@gibsondunn.com
   7   NATHANIEL L. BACH (S.B. #246518)
        nbach@gibsondunn.com
   8   GIBSON, DUNN & CRUTCHER LLP
       333 South Grand Avenue
   9   Los Angeles, CA 90071-3197
       Telephone: (213) 229-7804
  10   Facsimile: (213) 229-6804
  11   Attorneys for Home Box Office, Inc.
  12
                           UNITED STATES DISTRICT COURT
  13
                         CENTRAL DISTRICT OF CALIFORNIA
  14
        OPTIMUM PRODUCTIONS, a                  Case No. 2:19-cv-01862-GW-PJW
  15    California corporation; and JOHN
        BRANCA and JOHN MCCLAIN, in             Hon. George H. Wu
  16    the respective capacities as CO-
        EXECUTORS OF THE ESTATE OF              DEFENDANT HOME BOX
  17    MICHAEL J. JACKSON,                     OFFICE, INC.’S NOTICE OF
                                                APPEAL TO THE UNITED
  18                                            STATES COURT OF APPEALS
                          Plaintiffs,           FOR THE NINTH CIRCUIT
  19                                            NOTICE OF APPEAL
              v.
  20
        HOME BOX OFFICE, a Division of
  21    TIME WARNER ENTERTAINMENT,
        L.P., a Delaware Limited Partnership;
  22    HOME BOX OFFICE, INC., a
        Delaware corporation; DOES 1 through
  23    5, business entities unknown; and
        DOES 6 through 10, individuals
  24    unknown,
  25                      Defendants.
  26
  27
  28
                                                                 HBO’S NOTICE OF APPEAL
                                                            CASE NO. 2:19-CV-01862-GW-PJW
Case 2:19-cv-01862-GW-PJW Document 64 Filed 10/21/19 Page 2 of 17 Page ID #:980



   1         Please take notice that Defendant Home Box Office, Inc. hereby appeals to
   2   the United States Court of Appeals for the Ninth Circuit from this Court’s order
   3   granting Plaintiffs’ Motion to Compel Arbitration (the “Order”), entered in this
   4   action on September 20, 2019 (Dkt. 55), and attached hereto as Exhibit A; the
   5   Court’s reasoning for its Order is set forth in its July 15, 2019 civil minutes (Dkt.
   6   40), and attached hereto as Exhibit B.
   7         The Order is an appealable final decision under 9 U.S.C. § 16(a)(3). See
   8   Prudential Ins. Co. of Am. v. Lai, 42 F.3d 1299, 1302 (9th Cir. 1994) (“[I]f the
   9   motion to compel arbitration in a given case is the only claim before the district
  10   court, a decision to compel arbitration is deemed to dispose of the entire case, and
  11   permit appellate review under 9 U.S.C. § 16(a)(3)[.]”). This Notice is timely
  12   pursuant to Federal Rule of Appellate Procedure 4 and Federal Rule of Appellate
  13   Procedure 26(a)(1)(C).
  14
  15   Dated: October 21, 2019                      O’MELVENY & MYERS LLP
                                                    GIBSON, DUNN & CRUTCHER LLP
  16
                                                    By: /s/ Daniel M. Petrocelli
  17                                                       Daniel M. Petrocelli
  18                                                By: /s/ Theodore J. Boutrous Jr.
                                                           Theodore J. Boutrous Jr.
  19
  20                                                Attorneys for Home Box Office, Inc.

  21
  22
  23
  24
  25
  26
  27
  28

                                                                        HBO’S NOTICE OF APPEAL
                                                                   CASE NO. 2:19-CV-01862-GW-PJW
Case 2:19-cv-01862-GW-PJW Document 64 Filed 10/21/19 Page 3 of 17 Page ID #:981



   1                        REPRESENTATION STATEMENT
                                Ninth Circuit Rule 3-2(b)
   2
   3   Attorneys for Defendant Home Box Office, Inc.:
   4   DANIEL M. PETROCELLI (S.B. #97802)
        dpetrocelli@omm.com
   5   DREW E. BREUDER (S.B. #198466)
        dbreuder@omm.com
   6   O’MELVENY & MYERS LLP
       1999 Avenue of the Stars, 8th Floor
   7   Los Angeles, CA 90067-6035
       Telephone: (310) 553-6700
   8   Facsimile: (310) 246-6779
   9   THEODORE J. BOUTROUS JR. (S.B. #132099)
        tboutrous@gibsondunn.com
  10   NATHANIEL L. BACH (S.B. #246518)
        nbach@gibsondunn.com
  11   GIBSON, DUNN & CRUTCHER LLP
       333 South Grand Avenue
  12   Los Angeles, CA 90071-3197
       Telephone: (213) 229-7804
  13   Facsimile: (213) 229-6804
  14
  15   Attorneys for Plaintiffs Optimum Productions and for the Co-Executors of the
       Estate of Michael J. Jackson:
  16
       KINSELLA WEITZMAN ISER KUMP & ALDISERT LLP
  17   Howard Weitzman (SBN 38723)
        hweitzman@kwikalaw.com
  18   Jonathan P. Steinsapir (SBN 226281)
        jsteinsapir@kwikalaw.com
  19   Zachary T. Elsea (SBN 279252)
        zelsea@kwikalaw.com
  20   808 Wilshire Boulevard, 3rd Floor
       Santa Monica, California 90401
  21   Telephone: 310.566.9800
       Facsimile: 310.566.9850
  22
       FREEDMAN + TAITELMAN LLP
  23   Bryan J. Freedman (SBN 151990)
        bfreedman@ftllp.com
  24   1901 Avenue of the Stars, Suite 500
       Los Angeles, California 90067
  25   Telephone: 310.201.0005
       Facsimile: 310.201.0045
  26
  27
  28

                                                                HBO’S NOTICE OF APPEAL
                                             2             CASE NO. 2:19-CV-01862-GW-PJW
Case 2:19-cv-01862-GW-PJW Document 64 Filed 10/21/19 Page 4 of 17 Page ID #:982




                           Exhibit A
 Case
 Case2:19-cv-01862-GW-PJW
      2:19-cv-01862-GW-PJW Document
                           Document64
                                    55 Filed
                                       Filed10/21/19
                                             09/20/19 Page
                                                      Page51of
                                                             of17
                                                                2 Page
                                                                  PageID
                                                                       ID#:932
                                                                         #:983


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-1862-GW(PJWx)                                             Date      September 20, 2019
 Title             Optimum Productions et al v. Home Box Office, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                               None Present
                 Deputy Clerk                        Court Reporter / Recorder                     Tape No.
                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                         None Present                                            None Present
 PROCEEDINGS:                IN CHAMBERS - CONSOLIDATED FINAL RULINGS ON:

                             PLAINTIFFS' MOTION TO COMPEL ARBITRATION [18]

                             HOME BOX OFFICE, INC.'S MOTION TO STRIKE PLAINTIFFS'
                             PETITION (CAL. CODE CIV. PROC. § 425.16) [46]


Attached hereto is the Court’s Final Ruling. The Court sets a status conference for October 3, 2019 at
8:30 a.m. Counsel may appear telephonically provided advanced notice is given to the clerk.




                                                                                                     :
                                                                 Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                    Page 1 of 1

                                                          3
Case
Case2:19-cv-01862-GW-PJW
     2:19-cv-01862-GW-PJW Document
                          Document64
                                   55 Filed
                                      Filed10/21/19
                                            09/20/19 Page
                                                     Page62of
                                                            of17
                                                               2 Page
                                                                 PageID
                                                                      ID#:933
                                                                        #:984



  Optimum Productions et al v. Home Box Office et al.; Case No. 2:19-cv-01862-GW-(PJWx)
  Consolidated Final Rulings



         The Court has issued three tentative rulings in this matter. First, on May 23, 2019, the
  Court issued a tentative ruling on Plaintiffs’ Motion to Remand and Motion to Compel
  Arbitration. See Docket No. 27. Later that same day, the Court made its tentative ruling final in
  a separate minute order, but therein qualified the Court’s ruling. See Docket No. 28. The Court
  denied the Motion to Remand and denied the Motion to Compel Arbitration “insofar as it
  contend[ed] that the gateway issue of arbitrability is to be decided by the arbitrator rather than
  the Court pursuant to clear and unmistakable evidence.” Id.
          Thereafter, on July 15, 2019, the Court issued a second tentative ruling on the Motion to
  Compel Arbitration. See Docket No. 40. The Court indicated that it was inclined to find the
  claims arbitrable, but had outstanding questions on the First Amendment issue. Id. The Court
  thereby postponed its decision on the Motion to Compel Arbitration pending Defendants’ filing
  an anti-SLAPP Motion. Id.
          On September 19, 2019, the Court heard argument on the anti-SLAPP Motion and
  tentatively ruled that it would deny the motion.
         The Court now consolidates its previous rulings and finalizes its decision on the
  remaining issues. The Court would rule as follows:
                The Court would DENY Plaintiffs’ Motion to Remand for the reasons expressed
                 on May 23, 2019. See Docket No. 27.
                The Court would DENY Plaintiffs’ Motion to Compel Arbitration to the extent it
                 argued that the arbitrability question was for the arbitrator in the first instance.
                 See Docket Nos. 27-28.
                The Court would GRANT Plaintiffs’ Motion to Compel Arbitration for the
                 reasons explained on July 15, 2019. See Docket No. 40.
                The Court would DENY Defendants’ anti-SLAPP Motion for the reasons
                 described on September 19, 2019.
          If either side wishes to seek an interlocutory appeal, any motion should be filed within
  thirty days of this ruling. The Court sets a status conference for October 3, 2019, wherein the
  parties may appear telephonically with advanced arrangement with the clerk. The parties are to
  submit a joint status conference report regarding any future dates to be scheduled in this matter.




                                                  4
Case 2:19-cv-01862-GW-PJW Document 64 Filed 10/21/19 Page 7 of 17 Page ID #:985




                           Exhibit B
 Case 2:19-cv-01862-GW-PJW Document 64
                                    40 Filed 10/21/19
                                             07/15/19 Page 8
                                                           1 of 17
                                                                10 Page ID #:986
                                                                           #:629


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-1862-GW(PJWx)                                           Date      July 15, 2019
 Title             Optimum Productions et al v. Home Box Office, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                         Katie E. Thibodeaux
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                       Bryan J. Freedman                                 Theodore J. Boutrous, Jr.
                     Jonathan P. Steinsapir                                Daniel M. Petrocelli
                       Howard Weitzman                                      Drew E. Breuder
                                                                          Stephanie S. Abrutyn
 PROCEEDINGS:                PLAINTIFFS' MOTION TO COMPEL ARBITRATION [18]


The Court’s Further Consideration of Motion to Compel following Supplemental Briefing is circulated
and attached hereto. Court hears further argument. For reasons stated on the record, the Court will
postpone the determination of this motion pending Defendant’s filing of its proposed anti-Slapp motion.
Motion is to be filed by August 15, 2019, Opposition to be filed by August 29, 2019, and Reply due on
or before September 5, 2019. Hearing on the motion is set for September 16, 2019 at 8:30 a.m.




                                                                                                   :       35
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                     Page 1 of 1

                                                          5
Case 2:19-cv-01862-GW-PJW Document 64
                                   40 Filed 10/21/19
                                            07/15/19 Page 9
                                                          2 of 17
                                                               10 Page ID #:987
                                                                          #:630



  Optimum Productions et al v. Home Box Office et al; Case No. 2:19-cv-01862-GW-(PJWx)
  Further Consideration of Motion to Compel Arbitration following Supplemental Briefing


  I.       Background
           Plaintiffs Optimum Productions and the Estate filed a petition to compel arbitration against
  HBO1 in Los Angeles County Superior Court. See generally Petition, Docket No. 1-1. The
  Petition seeks to arbitrate claims for breach of contract (disparagement clause) and breach of the
  covenant of good faith and fair dealing. See generally id. HBO removed the action claiming
  diversity jurisdiction. See Notice of Removal, Docket No. 1, ¶ 4. Plaintiffs then moved this Court
  to remand the action to the Superior Court or, alternatively, to compel arbitration. See Motion to
  Remand, Docket No. 17; Arbitration Motion, Docket No. 18.
           On May 23, 2019, the Court denied Plaintiffs’ Motion to Remand and denied in part
  Plaintiffs’ Arbitration Motion. See Minutes in Chambers – Ruling on Plaintiffs’ Motion to
  Remand, Docket No. 28; Minutes of Plaintiffs’ Motion to Remand (“Partial Ruling”), Docket No.
  27. Specifically, the Court denied Plaintiffs’ Arbitration Motion to the extent it argued that the
  Agreement delegated the arbitrability question to the arbitrator. See Partial Ruling at 12; Minutes
  in Chambers – Ruling on Plaintiffs’ Motion to Remand, Docket No. 28 (making the Partial Ruling
  final and emphasizing that the Court would decide arbitrability). The Court reserved judgment on
  whether Plaintiffs’ claims were arbitrable and ordered supplemental briefing from the parties on
  the matter. See Minutes in Chambers – Ruling on Plaintiffs’ Motion to Remand, Docket Nos. 28.
  The parties submitted the briefing accordingly.2 See Defendant’s Supplemental Memorandum in
  Opposition to Plaintiffs’ Arbitration Motion (“Def.’s Supp.”), Docket No. 30; Plaintiffs’
  Supplemental Brief in Support of Arbitration Motion (Pls.’ Supp.”), Docket No. 36.3
  II.      Legal Standard
           The Federal Arbitration Act (“FAA”) reflects a “liberal federal policy favoring arbitration.”
  AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 339 (2010) (citation omitted). “By its terms,


  1
   Unless otherwise noted, the defined terms herein have the same meaning as those in the Court’s Partial Ruling (see
  Docket No. 27).
  2
   The Court will not repeat the factual background here. The parties should refer to the description in the Partial
  Ruling.
  3
    For the purposes of this tentative ruling, the Court considered the parties’ original briefing filed ahead of the Partial
  Ruling, as well as the supplemental briefs filed afterwards.

                                                              1



                                                              6
Case
Case2:19-cv-01862-GW-PJW
     2:19-cv-01862-GW-PJW Document
                          Document64
                                   40 Filed
                                      Filed10/21/19
                                            07/15/19 Page
                                                     Page10
                                                          3 of
                                                             of10
                                                                17 Page
                                                                   PageID
                                                                        ID#:631
                                                                           #:988



  the [FAA] leaves no room for the exercise of discretion by a district court, but instead mandates
  that district courts shall direct the parties to proceed to arbitration on issues as to which an
  arbitration agreement has been signed.” Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 213
  (1985) (emphasis in original); see also 9 U.S.C. § 4. “The court’s role under the Act is therefore
  limited to determining: (1) whether a valid agreement to arbitrate exists and, if it does, (2) whether
  the agreement encompasses the dispute at issue. If the response is affirmative on both counts, then
  the Act requires the court to enforce the arbitration agreement in accordance with its terms.”
  Daugherty v. Experian Info. Solutions, Inc., 847 F. Supp. 2d 1189, 1193 (N.D. Cal. 2012) (quoting
  Chiron Corp. v. Ortho Diagnostic Sys., Inc., 207 F.3d 1126, 1130 (9th Cir. 2000)). “While the
  Court may not review the merits of the underlying case ‘[i]n deciding a motion to compel
  arbitration, [it] may consider the pleadings, documents of uncontested validity, and affidavits
  submitted by either party.’” Macias v. Excel Bldg. Servs. LLC, 767 F. Supp. 2d 1002, 1007 (N.D.
  Cal. 2011) (quoting Ostroff v. Alterra Healthcare Corp., 433 F. Supp. 2d 538, 540 (E.D. Pa.
  2006)).
  III.      Discussion
            As set forth in the Partial Ruling, the Agreement included the Arbitration Provision:
                   Any dispute arising out of, in connection with or relating to this
                   Agreement shall be submitted for binding and final arbitration
                   before a retired judge of the Superior Court of the State of California
                   for the County of Los Angeles who shall be mutually selected by the
                   parties. In the event that the parties cannot agree on the selection of
                   such a retired judge within 30 days after one of the parties notifies
                   the other in writing that there is any such dispute to be resolved, each
                   party shall select such a retired judge, and the two retired judges so
                   selected shall then select a third retired judge who shall serve as the
                   sole judge in connection with such dispute. If the two party-
                   appointed judges are unable to select a third judge within 30 days
                   after their appointment, the sole retired judge in connection with
                   such dispute shall be selected by the Superior Court of the State of
                   California for the County of Los Angeles. The retired judge so
                   selected shall conduct the arbitration in conformity with the rules of,
                   and as if it were conducted by, the American Arbitration
                   Association.
  Agreement at p. 45 of 54. The Agreement also incorporated “confidentiality provisions,” which
  were set forth in an attached “Exhibit 1.” Id. (“It is understood that HBO shall comply with the
  confidentiality provisions set forth in Exhibit I attached hereto and incorporated herein by this
  reference.”); Petition ¶ 31. The confidentiality provisions state “HBO shall not make any
                                                      2



                                                      7
Case
Case2:19-cv-01862-GW-PJW
     2:19-cv-01862-GW-PJW Document
                          Document64
                                   40 Filed
                                      Filed10/21/19
                                            07/15/19 Page
                                                     Page11
                                                          4 of
                                                             of10
                                                                17 Page
                                                                   PageID
                                                                        ID#:632
                                                                           #:989



  disparaging remarks concerning Performer or any of his representatives, agents, or business
  practices or do any act that may harm or disparage or cause to lower in esteem the reputation or
  public image of Performer.” Petition ¶ 33; Agreement at p. 51 of 54 (“Disparagement Clause”).
  They also state that “HBO shall not in any manner nor at any time (either during or after HBO’s
  contact of HBO’s relationship with Licensor and/or Performer), use or disclose, directly or
  indirectly . . . . any . . . ‘Confidential Information.’ ” Agreement at p. 50 of 54. The confidentiality
  provisions also include the clause that:
                  In the event that either party to this agreement brings an action to
                  enforce the terms of these confidentiality provisions or to declare
                  rights with respect to such provisions, the prevailing party in such
                  action shall be entitled to an award of costs of litigation . . . in such
                  amount as may be determined by the court having jurisdiction in
                  such action.
  Id. at p. 52 of 54.
          A. Whether a Valid Arbitration Provision Exists Herein
          Defendant first argues that no valid arbitration agreement exists because the confidentiality
  provisions state that the prevailing party in an action to enforce the provisions is entitled to an
  award of the costs of litigation as may be determined by the court having jurisdiction in such
  action. See Def.’s Supp. at 1. Based on this clause, Defendant insists that the more-specific
  language in the confidentiality provisions overrides the Agreement’s Arbitration Provision, and
  that therefore, a court must resolve any dispute. Id. at 1-2. Further, anticipating Plaintiffs’
  arguments, Defendant contends: (1) that there is no indication that the reference to the court in the
  confidentiality provisions was intended for actions seeking injunctive relief; and (2) that even
  accepting that the confidentiality provisions were incorporated into the body of the Agreement, if
  the Court were to hold that the Arbitration Provision trumps the reference to the court, that would
  render the reference to the court superfluous. See id. at 2-3.
          Plaintiffs first respond that Defendant conflates who has the burden of establishing
  arbitrability. See Pls.’ Supp, at 1. Plaintiffs clarify that establishing the existence of an arbitration
  clause is their burden, but that the existence of the Arbitration Provision is undisputed. See id.
  Instead, Plaintiffs assert that Defendant is challenging the scope of the Arbitration Provision. Id.
          The Court would agree with Plaintiffs’ framing of the burden question. See Henry Schein,
  Inc. v. Archer and White Sales, Inc., 139 S. Ct. 524, 530 (2019) (“[B]efore referring a dispute to
  an arbitrator, the court determines whether a valid arbitration agreement exists.”) (emphasis

                                                     3



                                                      8
Case
Case2:19-cv-01862-GW-PJW
     2:19-cv-01862-GW-PJW Document
                          Document64
                                   40 Filed
                                      Filed10/21/19
                                            07/15/19 Page
                                                     Page12
                                                          5 of
                                                             of10
                                                                17 Page
                                                                   PageID
                                                                        ID#:633
                                                                           #:990



  added); Knutson v. Sirius XM Radio Inc., 771 F.3d 559, 565 (9th Cir. 2014) (“Sirius XM, as the
  party seeking to compel arbitration, has the burden of proving the existence of an agreement to
  arbitrate by a preponderance of the evidence.”); Comer v. Micor, Inc., 436 F.3d 1098, 1104 n.11
  (9th Cir. 2006) (“[T]he Federal Arbitration Act reflects ‘a liberal federal policy favoring arbitration
  agreements,’ that policy is best understood as concerning ‘the scope of arbitrable issues.’
  ” (quoting Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24–25, 103 S.Ct.
  927, 74 L.Ed.2d 765 (1983)). Whether a particular dispute falls within an arbitration agreement,
  however, is subject to the presumption in favor of arbitration. See Moses H. Cone Mem’l Hosp.,
  460 U.S. at 24-25 (“The Arbitration Act establishes that, as a matter of federal law, any doubts
  concerning the scope of arbitrable issues should be resolved in favor of arbitration.”).
         Defendant cannot not seriously dispute the existence of the Arbitration Provision in the
  body of the Agreement. Instead, the thrust of Defendant’s position is that the Arbitration Provision
  does not apply to disputes that arise under the Disparagement Clause in the confidentiality
  provisions. See Def. Supp. at 1 (“Plaintiffs cannot satisfy their burden of proving that a valid
  agreement to arbitrate exists because the very provision on which their Motion rests makes clear
  that any disputes must be resolved by “the court,” not an arbitrator . . . . While the body of the
  1992 Agreement contains an arbitration provision, the document that contains the non-
  disparagement sentence contains a different, more specific clause requiring judicial resolution of
  disputes.”). Because the Agreement incorporated the confidentiality provisions, it does not make
  sense to treat the provisions as a separate document or contract. Thus, the confidentiality
  provisions are part of a contract that contains the Arbitration Provision. As such, the Court would
  conclude that an arbitration agreement exists, and will address below whether this dispute is within
  the scope of the agreement.
         B. Whether the Arbitration Provision Encompasses the Present Dispute
             1. Reference to a Court in the Confidentiality Provisions
         First of all, the plain language of the clause containing the reference to a court in the
  confidentiality provisions does not make it clear that any dispute under the provisions must be
  litigated in court, as Defendant argues. The clause begins, “in the event that either party to this
  agreement brings an action to enforce the terms of these confidentiality provisions . . . .”
  Agreement at p. 52 of 54 (emphasis added). The conditional nature of the opening sentence
  suggests that the clause only applies if a party brings an action to enforce the terms. It says nothing

                                                    4



                                                     9
Case
Case2:19-cv-01862-GW-PJW
     2:19-cv-01862-GW-PJW Document
                          Document64
                                   40 Filed
                                      Filed10/21/19
                                            07/15/19 Page
                                                     Page13
                                                          6 of
                                                             of10
                                                                17 Page
                                                                   PageID
                                                                        ID#:634
                                                                           #:991



  about where such an action may be brought. And, as Plaintiffs point out, even if the Arbitration
  Provision requires arbitration, there are reasons that the parties could be in court. Pls.’ Supp. at 4.
  Most obviously, one of the parties could resist arbitration, forcing the other party to seek court
  intervention. A party could also seek injunctive relief or confirmation of an arbitration award in
  court.
           Moreover, the reference to the “the court having jurisdiction,” could very well include an
  arbitrator as well as a court of law. Reading the “court having jurisdiction” language to include
  an arbitrator would negate any concern that the clause was inconsistent with or superfluous to the
  Arbitration Provision. See Harris v. Sandro, 96 Cal. App. 4th 1310, 1312 (2002). In Harris, the
  plaintiff obtained an option agreement that provided: “Any dispute or claim in law or equity
  arising out of this contract or any resulting transaction shall be decided by neutral binding
  arbitration in accordance with the rules of the American Arbitration Association.”                 Id. The
  agreement also included a fee-shifting provision: “Should any litigation be commenced between
  the parties . . . the party, Seller or Buyer, prevailing in such litigation shall be entitled to, in addition
  to such other relief as may be granted, a reasonable sum for attorneys’ fees to be determined by
  the court in such litigation or in a separate action brought for that purpose.” Id. A dispute arose
  between the parties, they engaged in arbitration, and the arbitrator awarded attorneys’ fees to the
  defendant. Id. The California Court of Appeal thereafter rejected plaintiff’s argument that the
  arbitrator exceeded his authority by awarding fees. Id. at 1314. The plaintiff had seemingly argued
  that the agreement required that a court make the fee award. Id. However, the California Court
  of Appeal held:
                  The option agreement does not require that a “court” or judge, rather
                  than an arbitrator, make the fee award. All of the parties’ disputes
                  are to be submitted to arbitration. Where, as here, a contract both
                  compels arbitration and awards attorney’s fees to the prevailing
                  party in “litigation” arising out of the contract, the attorneys’ fee
                  provision applies to the arbitration. (Severtson v. Williams
                  Construction Co. (1985) 173 Cal.App.3d 86, 95 [220 Cal.Rptr.
                  400]; Taranow v. Brokstein, supra, 135 Cal.App.3d at pp. 667-
                  668.). Any other result would render the fee provision meaningless,
                  a result we must avoid where possible. (Civ. Code, § 1641; Tate v.
                  Saratoga Savings & Loan Assn (1989) 216 Cal.App.3d 843,
                  857 [265 Cal.Rptr. 440].) By the same reasoning, a contract that
                  both compels arbitration and requires a “court” to determine the
                  amount of the fee award must contemplate that an arbitrator will
                  make the fee award. Otherwise, fees could never be awarded

                                                       5



                                                       10
Case
Case2:19-cv-01862-GW-PJW
     2:19-cv-01862-GW-PJW Document
                          Document64
                                   40 Filed
                                      Filed10/21/19
                                            07/15/19 Page
                                                     Page14
                                                          7 of
                                                             of10
                                                                17 Page
                                                                   PageID
                                                                        ID#:635
                                                                           #:992



                    because no “court” may decide a dispute under the contract; all such
                    disputes must be decided by an arbitrator.
  Id. at 1314-15.
           The Court finds the reasoning in Harris convincing. There, as here, the agreement included
  a broad and mandatory arbitration clause, and a conditional (and somewhat ambiguous) reference
  to a court in the context of attorneys’ fees or costs. As such, the Court would come to the same
  conclusion as Harris and reconcile the possibly-inconsistent clauses by reading the reference to “a
  court” in the confidentiality provisions to also encompass an arbitrator.
           Throughout its supplemental brief, Defendant repeats that the reference to a court in the
  confidentiality provisions is more specific than the Arbitration Provision, but does not explain
  exactly why it is more specific.4 The Court disagrees. As stated above, the clause does not use
  mandatory language to designate a particular forum for dispute resolution. It only says that the
  court having jurisdiction can award the prevailing party costs. If anything, the Arbitration
  Provision is clearer and more specific. The Arbitration Provision states in mandatory terms that
  “[a]ny dispute arising out of, in connection with or relating to this Agreement shall be” arbitrated.
  Agreement at p. 45 of 54. And because the confidentiality provisions were incorporated into the
  Agreement, the plainest reading is that any dispute about those provisions would be governed by
  the broad Arbitration Provision. Further, neither the Arbitration Provision nor the confidentiality
  provisions include any “notwithstanding” language referring to the other to indicate that the
  confidentiality provisions are exempt from the Arbitration Provision. Thus, for the foregoing
  reasons, the Court would conclude that the language in the confidentiality provisions does not
  mandate that only a court may hear disputes under that provision.
           Lastly, the Court does not believe that the reference to “the court having jurisdiction” in
  the confidentiality provisions renders the arbitrability of disputes under that clause ambiguous.
  But, even if the Court did think that the clause created ambiguity, it would still be forced to find
  the claims arbitrable because of the federal presumption of arbitrability. See Comedy Club, Inc. v.
  Improv West Associates, 553 F.3d 1277, 1286 (9th Cir. 2009).
               2. Relation to Leaving Neverland


  4
   Defendant’s citations to articulations of the general rule that the particular controls the general are unavailing because
  Defendant does not explain how the confidentiality provisions are more specific that the Arbitration Clause, and
  because Defendant fails to direct the Court to any case holding that a reference to a court is more specific than a broad
  arbitration clause. See Def.’s Supp. at 3.

                                                              6



                                                              11
Case
Case2:19-cv-01862-GW-PJW
     2:19-cv-01862-GW-PJW Document
                          Document64
                                   40 Filed
                                      Filed10/21/19
                                            07/15/19 Page
                                                     Page15
                                                          8 of
                                                             of10
                                                                17 Page
                                                                   PageID
                                                                        ID#:636
                                                                           #:993



         Defendant next argues that the Arbitration Provision does not encompass the dispute
  because the subject of the Agreement was a live concert performance by Michael Jackson in
  Bucharest, Romania, on October 1, 1992 and Leaving Neverland has nothing to do with that
  concert. See Def.’s Supp. at 3-4. Specifically, Defendant notes that Leaving Neverland does not
  mention the concert in Bucharest, contains no concert footage from the performance, and does not
  contain any “confidential information” that may have been disclosed to HBO in connection with
  the Bucharest telecast. Id. at 4.
         In response, Plaintiffs dispute Defendant’s characterization of the relationship between the
  film and the Petition. See Pls.’ Supp. at 6. In the Petition, Plaintiffs alleged that Leaving Neverland
  accused Jackson of abusing children during the tour that included the Bucharest concert. Petition
  ¶ 40. Regardless of the relation, Plaintiffs contend that Defendant’s argument goes to the merits
  of the dispute rather than its arbitrability. See Pls.’ Supp. at 5-6. The Court tends to agree.
         Plaintiffs’ petition is largely based on Defendant’s alleged breach of the Disparagement
  Clause of the Agreement. See Petition ¶¶ 36-40. The Disparagement Clause reads:
                 HBO shall not make any disparaging remarks concerning Performer
                 or any of his representatives, agents, or business practices or do any
                 act that may harm or disparage or cause to lower in esteem the
                 reputation or public image of Performer or any person, firm or
                 corporation related to or doing business with Performer.
  Agreement at p. 51 of 54. The language of the provision does not limit its effect to only disparaging
  remarks related to the Bucharest concert, the tour, or any other topic. Read with the presumption
  of arbitrability in mind, the Court thinks that the Arbitration Provision clearly encompasses the
  current dispute. The Arbitration Provision requires that any dispute arising under the Agreement
  must be arbitrated; the Disparagement Clause was incorporated into the Agreement; nothing on
  the face of the Disparagement Clause limits its effect to certain types of disparaging statements;
  and, in Leaving Neverland, HBO broadcast accusations that Jackson sexually abused children.
         Whether the Disparagement Clause prohibits HBO from making those types of allegations
  is a question of breach that an arbitrator must decide.
             3. Expiration of the Agreement
         Next, Defendant argues that the Arbitration provision does not encompass the instant
  dispute because the Agreement has been fully performed and is expired. Def.’s Supp. at 5-6. The
  Court previously noted that any challenge to the validity of the Agreement as a whole is a question
  for the arbitrator. See Partial Ruling at 9-10 n.7. Moreover, even if the Agreement has expired,
                                                    7



                                                     12
Case
Case2:19-cv-01862-GW-PJW
     2:19-cv-01862-GW-PJW Document
                          Document64
                                   40 Filed
                                      Filed10/21/19
                                            07/15/19 Page
                                                     Page16
                                                          9 of
                                                             of10
                                                                17 Page
                                                                   PageID
                                                                        ID#:637
                                                                           #:994



  the Supreme Court has held that arbitration agreements may outlive the contract of which they are
  a part. See Nolde Bros. v. Local No. 358, Bakery & Confectionery Workers Union, AFL-CIO, 430
  U.S. 243, 252 (1977) (holding that the parties must arbitrate a dispute over severance pay even
  though the agreement providing for severance pay and arbitration had expired and the claim for
  the severance pay arose after the expiration); see also Litton Fin. Printing Div. v. N.L.R.B., 501
  U.S. 190, 204 (1991) (reiterating “a presumption in favor of postexpiration arbitration of matters
  unless negated expressly or by clear implication.’ ”) (quoting Nolde Bros,, 430 U.S. at 255));
  Wamar Int’l, LLC v. Thales Avionics, Inc., 2019 WL 1877615, at *10 n.3 (C.D. Cal. Mar. 20,
  2019) (“Even where an agreement has been terminated, the well settled jurisprudence that holds
  arbitration agreements to a life and validity separate and apart from the agreement in which they
  are embedded dictates that parties’ duties under an arbitration clause survive contract termination
  when the dispute is over an obligation arguably created by the expired contract.” (internal
  quotation marks and citation omitted); Brachfeld v. Hopkins, 2017 WL 10436075, at *5 (C.D.
  Cal. Dec. 11, 2017) (“Absent an express agreement to the contrary, however, arbitration
  agreements ‘survive[ ] contract termination when the dispute [is] over an obligation arguably
  created by the expired agreement.’ ” (quoting Nolde Bros., 430 U.S. at 252) (alterations in
  original)).
           The rule in Nolde Brothers is not limitless, however, and only applies to disputes that
  arguably arise under the contract at issue. See Nolde Bros., 430 U.S. at 252-53. But because
  Plaintiffs’ claims allegedly arise under the Disparagement Clause of the Agreement, and because
  there is no express clause terminating the Arbitration Provision at the expiration of the Agreement,
  the Court would apply the Nolde Brothers presumption.5
           C. First Amendment
           Finally, Defendant argues that the Court should deny the Arbitration Motion because the
  Arbitration Provision, “as applied here, is unenforceable as a matter of the First Amendment, due
  process, and California public policy.” Def. Supp. at 7. HBO contends that it “is squarely
  attacking the enforceability of arbitration provision itself, not arguing the merits as Plaintiffs have
  wrongly claimed.” Id. Specifically, Defendant asserts that the Arbitration Provision itself is

  5
    Defendant’s cite to Just Film, Inc. v. Merch. Servs., Inc., 2011 WL 2433044 (N.D. Cal. 2011) is inapposite. See
  Arbitration Opp’n at 11-12. The court there did not hold that arbitration provisions expire along with their contracts.
  To the contrary, the court recognized the Nolde Brothers line of precedent but held that the claims did not arise under
  the agreement. Just Film, Inc., 2011 WL 2433044, at *5.

                                                            8



                                                            13
Case 2:19-cv-01862-GW-PJW Document 64
                                   40 Filed 10/21/19
                                            07/15/19 Page 17
                                                          10 of 17
                                                                10 Page ID #:995
                                                                           #:638



  suspect under the First Amendment because it allows Plaintiffs “a perpetual forum for them to
  police what are clearly defamation-after-death claims in disguise,” and that the Court would
  “enmesh[]” itself in the controversy by enforcing the Arbitration Provision. Id.6
           Plaintiffs respond that Defendant’s arguments are “frivolous” because “[i]t is well
  established that judicially enforcing arbitration agreements does not constitute state action.” Pls.’s
  Supp. at 7 (quoting Roberts v. AT&T Mobility LLC, 877 F.3d 833, 838 n. 1 (9th Cir. 2017)
  (emphasis added)). While the Court agrees that attempting to enforce an arbitration agreement in
  a contract that includes a non-disparagement clause through the filing of a lawsuit does not initially
  suggest the presence of state action, the initiation of the litigation itself can trigger First
  Amendment concerns. See, e.g., California Code Civil Procedure § 425.16(a) (“The Legislature
  finds and declares that there has been a disturbing increase in lawsuits brought primarily to chill
  the valid exercise of the constitutional rights of freedom of speech and petition for the redress of
  grievances.”). It cannot be doubted that Plaintiffs’ arbitration action is seeking to recover damages
  based upon Defendants’ broadcasting a documentary.7 Whether that fact should have some effect
  on the Arbitration Motion should be discussed more thoroughly at the hearing.
  IV.      Conclusion
           The Court has not at this time reached a final decision on the Arbitration Motion but will
  decide the matter after hearing arguments of counsel.




  6
    The Court notes that Defendant’s Opposition attacked the Disparagement Clause rather than the Arbitration
  Provision. See Opp’n at 16-22; id. at 16 (“The 1992 Agreement’s Non-Disparagement Sentence is Unenforceable.”);
  id. at 17 (“Petitioners’ Interpretation of Non-Disparagement Sentence Violates HBO’s First Amendment and Due
  Process Rights”); id. at 19 (“application of the vague and overbroad non-disparagement and Confidentiality Provisions
  implicates and violates HBO’s due process and First Amendment rights.”). The Court will not consider any challenges
  to portions of the Agreement aside from the Arbitration Provision. See Buckeye Check Cashing, Inc. v. Cardegna,
  546 U.S. 440, 445-46 (2006) (“First, as a matter of substantive federal arbitration law, an arbitration provision is
  severable from the remainder of the contract. Second, unless the challenge is to the arbitration clause itself, the issue
  of the contract’s validity is considered by the arbitrator in the first instance.”).
  7
   Although Plaintiffs refer to Leaving Neverland as a documentary in quotes and characterize it as “one-sided” (see
  Complaint at 2:9-12), they do not deny that it is in fact a documentary and subject to First Amendment protections.

                                                             9



                                                             14
